811 F.2d 1505
1 U.S.P.Q.2d 1752
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.SUNBEAM CORPORATION, Plaintiff-Appellant,v.EQUITY INDUSTRIES CORPORATION;  Chiap Hua Industries, Ltd.,Defendant-Appellee,andChiap Hua International, Ltd., Defendant.
No. 86-1129.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 5, 1987.Decided Feb. 4, 1987.

Before HALL, Circuit Judge, and HAYNSWORTH and BUTZNER, Senior Circuit Judges.
David Craig Hilliard (Mark V.B. Partridge;  Daniel D. Frohling;  Pattishall, McAuliffe & Hofstetter;  Allan S. Reynolds, Jr.;    Reynolds, Smith & Winters, P.C.;    Neil M. Rose, on brief), for appellant.
Terence Murphy (Stephen E. Noona;  Kaufman & Canoles;  Edward J. Kondracki;  Barry N. Young;  Kerkam, Stowell, Kondracki & Clarke, P.C., on brief), for appellees.
PER CURIAM:


1
Sunbeam Corporation, a distributor of small household appliances, appeals from an order of the district court granting summary judgment for Equity Industries Corporation ("Equity") and Chiap Hua Industries, Ltd.  ("Chiap Hua").  Appellant brought this action alleging unfair competition under Sec. 43(a) of the Lanham Act, 15 U.S.C. Sec. 1125(a), and under state law.  Appellant charged that a compact food processor known as the HERBIE, sold by Equity and Chiap Hua, was confusingly similar to the design employed in Sunbeam's previously marketed food processor, the OSKAR.  On appeal, Sunbeam argues that questions of material fact rendered summary judgment inappropriate and that the district court erred in holding that state law unfair competition claims were preempted by the Lanham Act.


2
Upon consideration of the record, briefs, and oral argument, we find appellant's contentions to be without merit.  In a detailed and persuasive opinion, the district court thoroughly examined and rejected appellant's claims under both federal and state law.  We can find no error in the district court's analysis.  Accordingly, we affirm the judgment below on the reasoning of the district court, Sunbeam Corporation v. Equity Industries Corporation, et al., C/A No. 85-839-N (E.D.Va. May 19, 1986).


3
AFFIRMED.